Citation Nr: 0313216	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  95-12 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for an adjustment 
disorder with depressive features, claimed as a nervous 
disorder, due to an undiagnosed illness.  

2.  Entitlement to service connection for alopecia with 
seborrheic dermatitis of the scalp, claimed as hair loss, due 
to an undiagnosed illness.  

3.  Entitlement to service connection for gastroenteritis, 
claimed as gastrointestinal symptoms and diarrhea, due to an 
undiagnosed illness.  

4.  Entitlement to service connection for lichen planus, 
claimed as a skin rash, due to undiagnosed illness.  

5.  Entitlement to service connection for vasomotor rhinitis, 
paroxysmal nocturnal dyspnea, and bronchitis-claimed as 
respiratory signs and symptoms, and sleep disturbance-due to 
an undiagnosed illness.  

6.  Entitlement to service connection for postoperative 
mandible torus reduction, claimed as hyperkeratotic lesion, 
due to an undiagnosed illness.  

7. Entitlement to service connection for claimed neurologic 
signs and symptoms, night sweats, and erectile dysfunction 
claimed as due to an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from November 1990 to August 
1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from October 1994 and April 1998 decisions 
of the RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in June 1995.  

The veteran testified at a hearing before a Veterans Law 
Judge in August 2001.  

Other issues in appellate status became the subject of a 
decision promulgated by the Board in February 2002.  

The Board remanded the case to the RO for additional 
development of the record and the issuance of a Statement of 
the Case in February 2002.  

The record indicates the veteran canceled his hearing 
scheduled in October 2003 before a Veterans Law Judge.  



FINDING OF FACT

The written communication received in May 2003 from the 
veteran is construed as indicating his desire to withdraw 
from appellate status the following issues as listed 
hereinabove, claimed as due to an undiagnosed illness:  
Service connection for an adjustment disorder with depressive 
features; alopecia with seborrheic dermatitis of the scalp; 
gastroenteritis; lichen planus; vasomotor rhinitis, 
paroxysmal nocturnal dyspnea, and bronchitis; postoperative 
mandible torus reduction; and neurologic signs and symptoms, 
night sweats, and erectile dysfunction.  



CONCLUSION OF LAW

As there are no issues in appellate status, the Board does 
not have appellate jurisdiction over any matter at this time.  
38 U.S.C.A. §§ 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 
20.204 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Statutory law provides that appellate review is initiated by 
a notice of disagreement and completed by a substantive 
appeal. 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 
(2002).  

As noted in the introduction, the veteran had perfected his 
appeal as to issues that have been characterized as follows:   
Service connection for an adjustment disorder with depressive 
features; alopecia with seborrheic dermatitis of the scalp; 
gastroenteritis; lichen planus; vasomotor rhinitis, 
paroxysmal nocturnal dyspnea, and bronchitis; postoperative 
mandible torus reduction; and neurologic signs and symptoms, 
night sweats, and erectile dysfunction.  Each disability has 
been claimed as due to an undiagnosed illness.   

The veteran is afforded the right by regulation to withdraw 
his Notice of Disagreement and/or his Substantive Appeal if 
he so wishes.  38 C.F.R. § 20.204.  

The essential requirement under this regulatory provision is 
that the veteran indicate his desire to withdraw his appeal 
in writing.  

Here, a review of the record shows that a written statement 
had been received in May 2003 in which the veteran indicated 
that he was satisfied with a recent rating decision issued by 
the RO, and that he wished to withdraw his appeal as to the 
issues as characterized hereinabove.  

Accordingly, the Board finds that the veteran has withdrawn 
his appeal as to those issues.  

Having met the requirements of 38 C.F.R. § 20.204 (2002), the 
veteran has effectively withdrawn the issues listed on the 
front page of this decision.  With no issue properly before 
the Board for appellate review, the appeal must be dismissed. 
38 U.S.C.A. § 7108 (West 2002).  



ORDER

The appeal is dismissed.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  
?	


 

